Fill in this information to identify the case:

            HAI VU and MAKARA VU
Debtor Name __________________________________________________________________


                                        Northern District
United States Bankruptcy Court for the: _______  Districtofof________
                                                              California

                                                                                                                     Check if this is an
Case number: 20-50412
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                 September
                      ___________                                                              Date report filed:     10/05/2020
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

Line of business: ________________________                                                     NAISC code:            ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                            HAI VU and MAKARA VU
                                              ____________________________________________
                                              _____________

Original signature of responsible party       ____________________________________________
                                              ____
                                               __
                                                __
                                                _ ___
                                                   __
                                                   ___
                                                    _____
                                                      ____
                                                       ___
                                                        _ __
                                                           ____
                                                             _

Printed name of responsible party             Hai Vu
                                              ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.    Did the business operate during the entire reporting period?                                                     
                                                                                                                           ✔               
    2.    Do you plan to continue to operate the business next month?                                                      ✔
                                                                                                                                          
    3.    Have you paid all of your bills on time?                                                                         ✔
                                                                                                                                          
    4.    Did you pay your employees on time?                                                                              ✔
                                                                                                                                          
    5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                  ✔
                                                                                                                                          
    6.    Have you timely filed your tax returns and paid all of your taxes?                                               ✔
                                                                                                                                          
    7.    Have you timely filed all other required government filings?                                                     
                                                                                                                           ✔               
    8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                  
                                                                                                                           ✔               
    9.    Have you timely paid all of your insurance premiums?                                                             ✔
                                                                                                                                          
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           ✔
                                                                                                                                           
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔        
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     ✔
                                                                                                                                           
    13. Did any insurance company cancel your policy?                                                                             ✔
                                                                                                                                           
    14. Did you have any unusual or significant unanticipated expenses?                                                           ✔
                                                                                                                                           
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       ✔
                                                                                                                                           
    16. Has anyone made an investment in your business?                                                                           ✔
                                                                                                                                           
Official Form 425C
            Case: 20-50412                  Monthly Operating Report for Small Business Under Chapter 11
                                           Doc# 88 Filed: 10/06/20 Entered: 10/06/20 11:58:32                                 of 1
                                                                                                                      Page 1page
                                                                         17
Debtor Name   HAI  VU and MAKARA VU
              _______________________________________________________                             20-50412
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                              ✔
                                                                                                                                         
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                        
                                                                                                                           ✔             


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                    919.21
                                                                                                                              $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             10,119.98
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                           11,159.00
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                          +       -1,039.02
                                                                                                                              $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                   -119.81
        Report this figure as the cash on hand at the beginning of the month on your next operating report.               =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                        $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                            page 2

          Case: 20-50412             Doc# 88        Filed: 10/06/20         Entered: 10/06/20 11:58:32                  Page 2 of
                                                                 17
Debtor Name   HAI VU and MAKARA VU
              _______________________________________________________                                20-50412
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                      $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?                                                                ____________

    27. What is the number of employees as of the date of this monthly report?                                                   ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ ____________

    30. How much have you paid this month in other professional fees?                                                          $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                         $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                           13,000.00
                                        $ ____________           –      10,119.98
                                                                     $ ____________
                                                                                               =        2,880.02
                                                                                                   $ ____________
    32. Cash receipts
                                           11,000.00                    11,159.00              =         -159.00
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                            2,000.00             –       -1,039.02             =          960.98
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                           11,000.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                   10,000.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                     1,000.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3

          Case: 20-50412             Doc# 88        Filed: 10/06/20         Entered: 10/06/20 11:58:32                 Page 3 of
                                                                 17
Debtor Name   HAI VU and MAKARA VU
              _______________________________________________________                             20-50412
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔
       38. Bank statements for each open account (redact all but the last 4 digits of account numbers).


       39. Bank reconciliation reports for each account.


       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4

          Case: 20-50412             Doc# 88           Filed: 10/06/20     Entered: 10/06/20 11:58:32               Page 4 of
                                                                    17
Wells Fargo Everyday Checking
September 30, 2020           ■   Page 1 of 5




                                                                                                Questions?
HAI M VU                                                                                        Available by phone 24 hours a day, 7 days a week:
                                                                                                Telecommunications Relay Services calls accepted
MAKARA VU
DEBTOR IN POSSESSION                                                                             1-800-TO-WELLS              (1-800-869-3557)

CH11 CS# 20-50412 (NCA)                                                                          TTY: 1-800-877-4833
                                                                                                 En español: 1-877-727-2932



                                                                                                Online: wellsfargo.com

                                                                                                Write: Wells Fargo Bank, N.A. (114)
                                                                                                        P.O. Box 6995
                                                                                                        Portland, OR 97228-6995




 You and Wells Fargo                                                                            Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                   A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                 convenient services with your account(s). Go to
                                                                                                wellsfargo.com or call the number above if you have
                                                                                                questions or if you would like to add new services.

                                                                                                Online Banking           ✓    Direct Deposit
                                                                                                Online Bill Pay          ✓    Auto Transfer/Payment
                                                                                                Online Statements        ✓    Overdraft Protection
                                                                                                Mobile Banking           ✓    Debit Card
                                                                                                My Spending Report       ✓    Overdraft Service




       IMPORTANT ACCOUNT INFORMATION

Please review an important message about changes we are making to your Everyday Checking account below your transaction detail.



Statement period activity summary                                                               Account number:              8362
        Beginning balance on 9/1                                                  $864.11       HAI M VU
                                                                                                MAKARA VU
        Deposits/Additions                                                   12,059.99
                                                                                                DEBTOR IN POSSESSION
        Withdrawals/Subtractions                                             - 1,159.70
                                                                                                CH11 CS# 20-50412 (NCA)
        Ending balance on 9/30                                             $11,764.40           California account terms and conditions apply
                                                                                                For Direct Deposit use
                                                                                                Routing Number (RTN): 121042882




             Case: 20-50412              Doc# 88         Filed: 10/06/20              Entered: 10/06/20 11:58:32                    Page 5 of
     (114)                                                            17
     Sheet Seq = 0015923
September 30, 2020          ■    Page 2 of 5




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                          Additions         Subtractions             balance
       9/2                       Zelle to Yanez Patrick on 09/02 Ref #Rp08Rvy3R6                                                              25.00              839.11
       9/3                       Purchase Return authorized on 09/01 Rainier Arms LLC                                    59.99
                                 253-2182999 WA S620247547083369 Card 6972
       9/3                       Purchase authorized on 09/03 Safeway #1879 Milpitas CA                                                        23.97
                                 P00460247740290708 Card 2176
       9/3                       Zelle to Palato Julian on 09/03 Ref #Pp08S5Gt73                                                             300.00                 575.13
       9/4                       Purchase authorized on 09/03 WWW.Shein.Com California CA                                                    292.73                 282.40
                                 S460247619418387 Card 2176
       9/8                       Mobile Deposit : Ref Number :414060880307                                            5,000.00
       9/8                       Purchase authorized on 09/05 Ugimports Ugimports Fremont CA                                                 153.23              5,129.17
                                 P00000000985407685 Card 6972
       9/9                       Transfer From Vu H Way2Save Savings Ref #Op08Szjst5                                  5,000.00                                  10,129.17
                                 xxxxxx8519
       9/14                      Purchase authorized on 09/12 Amzn Mktp US*M48M6                                                             205.89              9,923.28
                                 Amzn.Com/Bill WA S460256632264118 Card 6972
       9/15                      Mobile Deposit : Ref Number :609150812204                                            2,000.00                                  11,923.28
       9/21                      Purchase authorized on 09/18 Amazon.Com*M46x100                                                                8.88            11,914.40
                                 Amzn.Com/Bill WA S580263053541126 Card 6972
       9/23                  183 Check                                                                                                         50.00            11,864.40
       9/25                      Zelle to Smith Dakota on 09/25 Ref #Rp08Wwwhgv                                                                10.00
       9/25                ^ 182 Passportservices Payment 200924 0182 Pctb02202680013270                                                       80.00            11,774.40
       9/30                      Monthly Service Fee                                                                                           10.00            11,764.40
       Ending balance on 9/30                                                                                                                                   11,764.40
       Totals                                                                                                      $12,059.99            $1,159.70

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

       ^ Converted check: Check converted to an electronic format by your payee or designated representative. Checks converted to electronic format cannot be
         returned, copied or imaged.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number             Date                 Amount           Number             Date                 Amount
       182                9/25                    80.00         183                9/23                    50.00


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 09/01/2020 - 09/30/2020                                                   Standard monthly service fee $10.00                  You paid $10.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period
       Have any ONE of the following account requirements
         · Minimum daily balance                                                                                         $1,500.00                       $282.40
         · Total amount of qualifying direct deposits                                                                     $500.00                          $0.00
         · Total number of posted debit card purchases or posted debit card payments of                                         10                             5
           bills in any combination
         · Age of primary account owner                                                                                     17 - 24




             Case: 20-50412                Doc# 88           Filed: 10/06/20               Entered: 10/06/20 11:58:32                         Page 6 of
                                                                          17
September 30, 2020          ■   Page 3 of 5




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                                  Minimum required                 This fee period
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card
       RC/RC




IMPORTANT ACCOUNT INFORMATION:

Your options to avoid the Everyday Checking account monthly service fee are changing.

Effective with the fee period beginning after October 8, 2020,             the option to avoid the $10 monthly service fee with 10 or more
posted debit card transactions will no longer be available, and the minimum daily balance option will be lowered to $500. Once these
changes are effective, the monthly service fee can be avoided with ONE of the following options each fee period:
- Maintain a $500 minimum daily balance
- $500 or more in total qualifying direct deposits*
- Linked to a Wells Fargo Campus ATM or Campus Debit Card**
- Primary account owner is 17 through 24 years old***

If you do not meet one of the options above each fee period, the monthly service fee will be charged for fee periods ending on or after
November 9, 2020.

Fee Period:
The fee period is the period used to calculate the monthly service fee. Your statement includes a monthly service fee summary with
                                                                                                            ®                     ®
the dates of your fee period. The monthly service fee summary is also available through Wells Fargo Online or Wells Fargo Mobile .

What remains the same:
- You can continue to use your debit card.
- The Consumer Account Fee and Information Schedule and the Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.

Thank you for banking with Wells Fargo. We appreciate your business.

*A qualifying direct deposit is a direct deposit of your salary, pension, Social Security, or other regular monthly income electronically
deposited through the Automated Clearing House (ACH) network to this checking account by your employer or an outside agency.
Transfers from one account to another, mobile deposits, or deposits made at a banking location or ATM do not qualify as a direct
deposit. If at any time the direct deposit discontinues, we will look back 65 days to see if you met the direct deposit requirements
before a monthly service fee is charged.
**Wells Fargo Campus ATM and Campus Debit Cards are available for students, faculty and staff of colleges and universities that
participate in the Wells Fargo Campus Card (SM) program. Ask a banker for additional details about participating colleges and
universities. Your checking account will receive a monthly service fee waiver within 45 days of linking your Campus Card to that
account.
***Primary account owner is an individual that has tax responsibility for the account. On the primary account owner's 25th birthday,
the account will automatically be subject to the then current monthly service fee unless you meet one of the other options to avoid
the monthly service fee.




         IMPORTANT ACCOUNT INFORMATION

Effective June 1, 2020, the Deposit Account Agreement has been updated.




           Case: 20-50412                 Doc# 88           Filed: 10/06/20              Entered: 10/06/20 11:58:32                         Page 7 of
                                                                         17
      Sheet Seq = 0015924
September 30, 2020         ■   Page 4 of 5




In the section of the Deposit Account Agreement titled "Available balance, posting order, and overdrafts," the second bullet of the
paragraph titled "Then, we sort your transactions into categories before we process them" under the subsection titled "How do we
process (post) transactions to your account?" is deleted and replaced with the following: "Then, we process withdrawals/payments we
have previously authorized and cannot return unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online Bill Pay
transactions, and teller-cashed checks. If we receive more than one of these transactions for payment from your account, we will
generally sort and pay them based on the date and time you conducted the transactions. For a debit card transaction, if a merchant
does not seek authorization from the Bank at the time of the transaction or you conducted the transaction more than 10 business days
before we receive it for payment, we will use the date the transaction is received for payment from your account. For some
transactions, such as Online Bill Pay transactions or teller-cashed checks, the time may be assigned by our systems and may vary from
the time it was conducted. Multiple transactions that have the same time will be sorted and paid from lowest to highest dollar
amount."

For questions, please call the number listed on your statement.



IMPORTANT ACCOUNT INFORMATION

Regulation D and Wells Fargo withdrawal and transfer restrictions on all savings accounts have been discontinued.

The Federal Reserve Board recently removed Regulation D's six transaction limit on certain withdrawals and transfers from savings
accounts, and allowed banks to suspend enforcement of that limit at each bank's discretion. Your Deposit Account Agreement states
that both Regulation D and Wells Fargo limit certain types of withdrawals and transfers from a savings account to a combined total of
six per monthly fee period. This message is to advise you that these limits were removed in May 2020. We have also discontinued
charging the related excess activity fees, and have ceased account conversions and account closures related to the six withdrawal or
transfer limit.

While it will take a period of time to update our disclosures and other materials, the changes described above apply to your account
immediately and allow you to make withdrawals and transfers, including online and mobile, from your savings account without regard
to the previous limit of six transactions. If you have any questions about your account, please call the phone number at the top of your
statement or visit your Wells Fargo branch.




           Case: 20-50412                Doc# 88           Filed: 10/06/20             Entered: 10/06/20 11:58:32                          Page 8 of
                                                                        17
September 30, 2020          ■   Page 5 of 5




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                    Total   $                          + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total   $                          -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




           Case: 20-50412                 Doc# 88              Filed: 10/06/20       Entered: 10/06/20 11:58:32                                   Page 9 of
                                                                            17
      Sheet Seq = 0015925
                                                           ®
Wells Fargo Way2Save Savings
September 30, 2020           ■   Page 1 of 4




                                                                                                    Questions?
HAI M VU                                                                                            Available by phone 24 hours a day, 7 days a week:
                                                                                                    Telecommunications Relay Services calls accepted
MAKARA VU
DEBTOR IN POSSESSION                                                                                 1-800-TO-WELLS              (1-800-869-3557)

CH11 CS# 20-50412 (NCA)                                                                              TTY: 1-800-877-4833
                                                                                                     En español: 1-877-727-2932



                                                                                                    Online: wellsfargo.com

                                                                                                    Write: Wells Fargo Bank, N.A. (114)
                                                                                                            P.O. Box 6995
                                                                                                            Portland, OR 97228-6995




You and Wells Fargo
Thank you for being a loyal Wells Fargo customer. We value your trust in our company and look forward to continuing to serve you with
your financial needs.



Statement period activity summary                                                                   Account number:            8519
        Beginning balance on 9/1                                                  $5.00             HAI M VU
                                                                                                    MAKARA VU
        Deposits/Additions                                                     5,000.00
                                                                                                    DEBTOR IN POSSESSION
        Withdrawals/Subtractions                                              - 5,005.00
                                                                                                    CH11 CS# 20-50412 (NCA)
        Ending balance on 9/30                                                    $0.00             California account terms and conditions apply
                                                                                                    For Direct Deposit use
                                                                                                    Routing Number (RTN): 121042882




Interest summary
       Interest paid this statement                                   $0.00
       Average collected balance                                   $171.66
       Annual percentage yield earned                                0.00%
       Interest earned this statement period                          $0.00
       Interest paid this year                                        $0.00




             Case: 20-50412             Doc# 88         Filed: 10/06/20 Entered: 10/06/20 11:58:32                                  Page 10 of
     (114)                                                            17
     Sheet Seq = 0224360
September 30, 2020          ■   Page 2 of 4




Transaction history

                                                                                                                    Deposits/         Withdrawals/          Ending daily
       Date         Description                                                                                     Additions         Subtractions              balance
       9/8          Mobile Deposit : Ref Number :614060880711                                                        5,000.00                                  5,005.00
       9/9        ✳ Transfer to Vu H Everyday Checking Ref #Op08Szjst5 xxxxxx8362                                                          5,000.00                 5.00
       9/30         Monthly Service Fee                                                                                                        5.00                 0.00
       Ending balance on 9/30                                                                                                                                         0.00
       Totals                                                                                                     $5,000.00              $5,005.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

       ✳ Indicates transaction counts toward the Regulation D and Wells Fargo savings withdrawal and transfer limit. Except outgoing wire transfers, there is no limit
         on the number of withdrawals or transfers made in person at an ATM or Wells Fargo location or on any types of deposits. For more information, please refer to
         your Account Agreement.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 09/01/2020 - 09/30/2020                                                     Standard monthly service fee $5.00                  You paid $5.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period
       Have any ONE of the following account requirements
         · Minimum daily balance                                                                                          $300.00                           $5.00
         · A daily automatic transfer from a Wells Fargo checking account                                                   $1.00                           $0.00
                            ®
         · Save As You Go transfer from a Wells Fargo checking account                                                      $1.00                           $0.00
         · A monthly automatic transfer from a Wells Fargo checking account                                                $25.00                           $0.00
         · The fee is waived when the primary account owner is under the age of 18 (19 in
           Alabama)
       AM/AM




         IMPORTANT ACCOUNT INFORMATION

Effective June 1, 2020, the Deposit Account Agreement has been updated.

In the section of the Deposit Account Agreement titled "Available balance, posting order, and overdrafts," the second bullet of the
paragraph titled "Then, we sort your transactions into categories before we process them" under the subsection titled "How do we
process (post) transactions to your account?" is deleted and replaced with the following: "Then, we process withdrawals/payments we
have previously authorized and cannot return unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online Bill Pay
transactions, and teller-cashed checks. If we receive more than one of these transactions for payment from your account, we will
generally sort and pay them based on the date and time you conducted the transactions. For a debit card transaction, if a merchant
does not seek authorization from the Bank at the time of the transaction or you conducted the transaction more than 10 business days
before we receive it for payment, we will use the date the transaction is received for payment from your account. For some
transactions, such as Online Bill Pay transactions or teller-cashed checks, the time may be assigned by our systems and may vary from
the time it was conducted. Multiple transactions that have the same time will be sorted and paid from lowest to highest dollar
amount."

For questions, please call the number listed on your statement.




          Case: 20-50412                  Doc# 88           Filed: 10/06/20 Entered: 10/06/20 11:58:32                                       Page 11 of
                                                                          17
September 30, 2020         ■   Page 3 of 4




IMPORTANT ACCOUNT INFORMATION

Regulation D and Wells Fargo withdrawal and transfer restrictions on all savings accounts have been discontinued.

The Federal Reserve Board recently removed Regulation D's six transaction limit on certain withdrawals and transfers from savings
accounts, and allowed banks to suspend enforcement of that limit at each bank's discretion. Your Deposit Account Agreement states
that both Regulation D and Wells Fargo limit certain types of withdrawals and transfers from a savings account to a combined total of
six per monthly fee period. This message is to advise you that these limits were removed in May 2020. We have also discontinued
charging the related excess activity fees, and have ceased account conversions and account closures related to the six withdrawal or
transfer limit.

While it will take a period of time to update our disclosures and other materials, the changes described above apply to your account
immediately and allow you to make withdrawals and transfers, including online and mobile, from your savings account without regard
to the previous limit of six transactions. If you have any questions about your account, please call the phone number at the top of your
statement or visit your Wells Fargo branch.




Please note: Your account has an ending balance of zero as of the date of this statement. Accounts with a zero balance will
continue to be charged applicable fees (like the monthly service fee) until you request to close your account. An account
(except analyzed business accounts) with a zero balance may be closed by us without notification on the fee period ending
date.

- To prevent closure by us without notification, an account with a zero balance must have a qualifying, non-automatic transaction
posted within the last two months of the most recent fee period ending date.
- Examples of qualifying transactions are deposits or withdrawals made at a banking location, ATM, or via telephone, mobile deposits,
one-time transfers made at a banking location, ATM, online, mobile, or via telephone, one-time purchases or payments made using a
card or mobile device, or checks paid from the account.
- Automatic or electronic deposits, such as payroll, and automatic or electronic payments, including bill pay, recurring transfers, and
any bank-originated transactions, like monthly service or other fees, are not considered qualifying transactions that will prevent
closure of an account with a zero balance.

Questions? Please contact your banker or call the phone number appearing on your statement.

We appreciate your business. Thank you for choosing Wells Fargo.




          Case: 20-50412                Doc# 88           Filed: 10/06/20 Entered: 10/06/20 11:58:32                                   Page 12 of
                                                                        17
     Sheet Seq = 0224361
September 30, 2020         ■   Page 4 of 4




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




          Case: 20-50412                 Doc# 88           Filed: 10/06/20 Entered: 10/06/20 11:58:32                                            Page 13 of
                                                                         17
    EXHIBIT C


Case: 20-50412   Doc# 88   Filed: 10/06/20 Entered: 10/06/20 11:58:32   Page 14 of
                                         17
                           &DVK5HFHLYHG
                                     
                                   
                                   
                                     




                           7RWDO               




Case: 20-50412   Doc# 88     Filed: 10/06/20 Entered: 10/06/20 11:58:32   Page 15 of
                                           17
    EXHIBIT D


Case: 20-50412   Doc# 88   Filed: 10/06/20 Entered: 10/06/20 11:58:32   Page 16 of
                                         17
'DWH             3D\HH                       3XUSRVH                              $PRXQW
        ZHOOV                       VHUYLFHIHH                                    
             SDVVSRUWVHUYLFHV           SDVVSRUWUHQHZDO                               
        'DNRWD6PLWK                IRRG                                           
        SRVWPDVWHU                  SDVVSRUWUHQHZDO                               
        DPD]RQ                      KRXVHKROGLWHPV                                 
        DPD]RQ                      KRXVHKROGLWHPV                               
         XJLPSRUWV                  KRXVHKROGLWHPV                               
         VKHLQ                       KRXVHKROGLWHPV                               
         SDODWRMXOLDQ               KRPHUHSDLU                                   
         VDIHZD\                     JURFHULHV                                      
         \DQH]SDWULFN               KRPHVXSSOLHV                                  
        EUDQLVODYYDMGLF            UHQW                                    




                                             7RWDO                                   




Case: 20-50412        Doc# 88        Filed: 10/06/20 Entered: 10/06/20 11:58:32    Page 17 of
                                                   17
